Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/9/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 09/02/2021. A Final office action in response to Applicants submission of 11/16/2021 was mailed on 1/6/2022. Claims 1, 3-6, 8-14 and 16-21 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered. Claims 1, 3-6, 8-14 and 16-21 are being examined.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first electrostatic power generating layer that is arranged under the protective laver and made of a second dielectric material  and a second electrostatic power generating layer that is arranged under the first electrostatic power generating laver and is made of a third dielectric material”
The specification states that the electrostatic power generating layer is made of a material of silicon (Si) (Para 11 and 19). The specification also states that electrostatic power generating layer is made of a material having a higher dielectric constant than the protective layer. (Para 12 and 20). Specification further states that the electrostatic power generating layer 242 may be made of a material having a higher dielectric constant than the protective layer 241. Accordingly, the electrostatic power generating layer 242 may generate a greater electrostatic power compared to the protective layer 241. (Para 74)
The specification has however not explained how a particular layer generates electrostatic power. Secondly, the specification states that the layer of silicon generates electrostatic power and that a layer with higher dielectric constant generates greater electrostatic power. This is also unclear since the dielectric constant of silicon is lower than the materials mentioned as being in the protective layer. Claims 5 and 13 are central to this issue. Also, the relationship between dielectric constant and electrostatic power generation is unclear.  It is noted that there is no disclosure of focus ring 240 being associated with an electrostatic force.  
Claims 10 and 18 include similar limitation and rejected for the same reason. One of ordinary skill in the art would however understand that the material of the focus ring including other things like its height and any electrical voltage applied to it affect the shape of the plasma sheath and process uniformity at the periphery of the substrate.
For the sake of this examination, it is understood that the protective layer is upper layer and electrostatic power generating layers are the lower layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al (US 20130168020) in view of Endo et al (US 20040261946), Kim et al (US 2014/0224426) and Hao et al (US 20180190526).

Regarding all the claims not specifically mentioned, Hashiguchi et al disclose a substrate treating apparatus comprising: 
a process chamber for providing a process treating space for a substrate (Fig 1-10); 
a chuck for supporting the substrate (21); and 
a focus ring (23) arranged to surround an edge of the chuck, wherein the focus ring includes a plurality of layers having different properties (layer 50 on top of 23), wherein a bonding surface between the plurality of layers is formed in a predetermined pattern (in this case it is flat horizontal).
Regarding claims 3-5 and 11-13 the lower layer (first electrostatic power generating layer) is of silicon and protective layer on top is of yttria (Para 4).
As discussed before the protective layer is the top layer and lower layer is the electrostatic power generating layer. 
Hashiguchi et al do not disclose that the bonding surface is inclined.
Endo et al disclose a multilayer focus ring in a plasma processing chamber and disclose several configurations of  the focus ring. In one instance focus ring (30) is in three layers 30e, 30d and 30c which is a dielectric (Silicon dioxide) below a 30d of silicon (Para 123). Top layer could be plasma etching resistant silicon dioxide. Endo discloses bonding surface which could be inclined as in Fig 3 in one way and as in Fig 4 in other way. The inclined surface would be between upper layers.
Regarding claims 8-9 and 16-21, Kim et al also disclose a multilayer focus ring such that  the bonding surface between the lower layers is inclined in either way or is curved (See Fig 2, 3, 5 and 6 and description). 

It would have been obvious to have the bonding surface to be inclined since in this way it is possible to spatially control each layers effect on the plasma. It is noted that one of ordinary skill in the art would know that by controlling the conductivity in radial direction it would be possible to control plasma sheath and other plasma properties.
Regarding claim 18 the structure is the inclination to radially change the dielectric constant. This is disclosed by Endo et al.
In these figures the focus ring is configured in separate layers where each layer could have a different property and dielectric constant. 
Regarding claim 21 the bonding surface could be curved (Fig5).
Regarding the shape and dielectric constants of multilayers of the focus ring Hao teaches that multiple ring structures provide a means to control process uniformity by controlling RF coupling and impedance etc. (Para [0017]). Therefore, having multiple layers with different dielectric constants and inclined shape as claimed would have been obvious for one of ordinary skill in the art at the time of invention. 

Response to Amendment and arguments
Applicant’s response to 35 USC § 112 is still not persuasive. The description in paragraphs 73-75 and several others related to electrostatic power generating layers as being with a dielectric. However, there is no disclosure of how dielectric constant is related to electrostatic power generation. It is noted that there is no disclosure of focus ring 240 held by an electrostatic force.  
Applicants statement about the dielectric constants is noted. Applicants arguments related to the amendments to include third layer are addressed in the office action. It is however noted that plurality of layers with different material properties was known to allow a practitioner to control the shape of plasma sheath at the periphery of the substrate so as to control process uniformity. There are several references, but Hao was used for this teaching. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to previously stated prior art, additionally Kim (US 20200043757) teaches protective layer on an inclined surface of a focus ring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716